Name: Commission Regulation (EEC) No 593/86 of 28 February 1986 laying down certain detailed rules for the application of the quantitative restrictions on imports into Spain and Portugal of agricultural products from third countries and the system of import and export licences
 Type: Regulation
 Subject Matter: Europe;  international trade;  cooperation policy
 Date Published: nan

 No L 58/6 Official Journal of the European Communities 1.3.86 COMMISSION REGULATION (EEC) No 593/86 of 28 February 1986 laying down certain detailed rules for the application of the quantitative restrictions on imports into Spain and Portugal of agricultural products from third countries and the system of import and export licences Whereas , in accordance with the provisions of Arti ­ cles 77 and 245 of the Act of Accession, Spain and Por ­ tugal may, from 1 March 1986, apply quantitative res ­ trictions on imports of certain agricultural products from third countries ; Whereas , in the context of the supplementary trade mechanism, the quantity of certain products imported from third countries and released for free circulation in Spain must not exceed a quantity equivalent to that specified in Article 84 of the Act of Accession in res ­ pect of corresponding products ; whereas , indirectly , that provision introduces quantitative restrictions simi ­ lar to that applicable to import into Portugal or Spain of certain agricultural products from third countries ; Whereas , in the interests of simplification and adminis ­ trative efficiency, provision should be made for these quantitative restrictions to be administered by the com ­ petent authorities of the Member State in which they apply ; whereas provision should therefore be made for the putting into free circulation of the products in ques ­ tion to be conditional on the issue of documents by the abovementioned authorities ; whereas such documents must replace those which may be provided for by Com ­ munity rules in respect of the product concerned ; Whereas products subject to quantitative restrictions may, on importation into Spain and Portugal , have had levies fixed in advance applied to them ; whereas , to take such situation in particular into account, Spain and Portugal should be authorized to use as a docu ­ ment the import licence or advance-fixing certificate referred to in Annex I to Commission Regulation ( EEC) No 3183/80 (5); Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Manage ­ ment Committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules of appli ­ cation of the supplementary trade mechanism ('), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules con ­ cerning quantitative restrictions on imports into Spain of certain agricultural products from third countries (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals (3 ), as last amended by Regulation (EEC) No 1018/84 (4), and in particular Articles 12 (2), 15 (5 ), 16(6) and 24 thereof, and the cor ­ responding provisions in the other Regulations on the common organization of the market in agricultural products , Whereas imports of products referred to in Article 259 of the Act of Accession from Portugal into the other Community Member States are , during the first stage , subject to the arrangements applicable to Portugal by the Community before accession ; whereas the imports in question will therefore be subject to the presentation of an import licence ; whereas from 1 March 1986 , imports into Portugal from third countries may, pur ­ suant to Article 277 of the Act of Accession , be subject to the presentation of an import licence ; whereas , accordingly , and in view of the arrangements for calcu ­ lating the import levies , which may vary depending on the type of trade concerned, the field of each type of trade should be specified and provision should be made for including certain forms of wording in the import licences ; HAS ADOPTED THIS REGULATION : Article 1 1 . For products subject to a transition by stages , import licences without advance fixing of the levy (') OJ No L 55 , 1.3 . 1986, p. 106 . O OJ No L 54, 1 . 3 . 1986, p. 25 . (-&lt;) OJ No L 281 , 1 . 11 . 1975 , p. 1 . (  ») OJ No L 107 , 19 . 4 . 1984, p. 1 . (?) OJ No L 338 , 12 . 12 . 1980, p. 1 . 1.3.86 No L 58/7Official Journal of the European Communities  'GÃ ¼ltig, in der Ã ¼brigen Gemeinschaft fÃ ¼r Erzeug ­ nisse mit Bestimmung Portugal '  Ã Ã Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ·Ã Ã ± Ã Ã Ã ½ Ã ­Ã ½Ã ´Ã µÃ ºÃ ± Ã ³Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ¼Ã µ ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã  Ã Ã ·Ã ½ Ã Ã ¿Ã Ã Ã ¿Ã ³Ã ±Ã »Ã ¯Ã ±'  'Valid , in Community Member States other than Portugal , for products bound for Portugal ' which are applied for in Member States other than Por ­ tugal shall be valid for products imported into those Member States from third countries or Portugal . 2 . For products subject to a transition by stages , import licences with advance fixing of the levy which are applied for from 1 March 1986 in Member States other than Portugal shall not be valid for products imported from Portugal unless the party concerned submits a request to that effect . For the purposes of the first subparagraph , box 12 of the application for a licence and the licence shall include one of the following forms of wording :  'VÃ ¡lido en la Comunidad de los Once para los productos con destino a Portugal '  'Valable dans la CommunautÃ © Ã onze pour les pro ­ duits Ã destination du Portugal '  'Valido nella ComunitÃ a 1 1 per i prodotti a destin ­ azione del Portogallo '  'Gyldig i De Elleve for produkter fra Portugal '  'Geldig in de Gemeenschap van Elf voor produk ­ten met bestemming Portugal '  'GÃ ¼ltig in der Ã ¼brigen Gemeinschaft fÃ ¼r Erzeug ­ nisse mit Herkunft aus Portugal '  'Valido na Comunidade a Onze para os produtoscom destino a Portugal '  ÃÃ Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ·Ã Ã ± Ã Ã Ã ½ Ã µÃ ½Ã ´Ã µÃ ºÃ ± Ã ³Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ¿Ã Ã Ã ¿Ã ³Ã ±Ã »Ã ¯Ã ±Ã '  'Valid , in Community Member States other than Portugal , for products from Portugal '  'VÃ ¡lido en la Comunidad de los Once para los productos procedentes de Portugal ' Article 2 Where , pursuant to Articles 77 and 245 of the Act of Accession , Spain and Portugal apply quantitative res ­ trictions to imports of certain products from third coun ­ tries , those products shall be put into free circulation subject to the presentation, to a competent customs of ­ fice , of a document issued by the competent authorities of the importing Member State .  'Valable dans la CommunautÃ © Ã Onze pour les pro ­ duits en provenance du Portugal '  'Valido nella ComunitÃ a 1 1 per i prodotti in pro ­ venienza dal Portogallo '  'Geldig in de Gemeenschap van Elf voor produk ­ ten uit Portugal '  'VÃ ¡lido na Comunidade a Onze para os produtos provenientes de Portugal ' Article 3 1 . Where the market organization for the products concerned provides for an import licence , provision may be made for allowing that import licence to be replaced by the document required under Article 2 . 2 . Spain and Portugal may use the import licence or advance-fixing certificate referred to in Annex I to Regulation (EEC) No 3183/80 as the document referred to in Article 2 . In such a case , one of the following entries must be made in box 12  'Gyldig i Spanien for produkter fra tredjelande' 3 . Subject to the provisions of Article 278 to 282 of the Act of Accession , in the case of products referred to in Article 277 of the said Act, import licences , with or without advance fixing of the levy, must be applied for in Portugal and shall be valid in Portugal only . For the purposes of the first paragraph , box 12 of the application for a licence and the licence shall include one of the following forms of wording :  'Gyldig i Portugal '  'Giiltig in Portugal '  ' Ia^uei arr|v nopxoya?da'  'Valid in Portugal '  'Valido en Portugal '  'Valable au Portugal '  'Valido in Portogallo '  'Geldig in Portugal '  'Valido em Portugal ' 4 . The provisions of paragraphs 1 and 2 shall apply mutatis mutandis to export licences . The form of word ­ ing specified in paragraph 2 shall be replaced by one of the following :  'GÃ ¼ltig in Spanien fÃ ¼r Erzeugnisse mit Herkunft aus DrittlÃ ¤ndern '  ÃÃ Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ ÃÃ ÃÃ ±Ã ½Ã ¯Ã ± Ã ³Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ¯Ã Ã Ã ½ Ã Ã Ã Ã Ã ½'  'Valid in Spain , for products from third countries '  'VÃ ¡lido en EspaÃ ±a para los productos procecentes de terceros paÃ ­ses '  'Valable en Espagne pour les produits en prove ­ nance des pays tiers '  'Valido in Spagna per i prodotti in provenienza dai paesi terzi '  'Gyldig i De Elleve for produkter til Portugal '  'Geldig in Spanje voor produkten uit derde landen No L 58/8 Official Journal of the European Communities 1 . 3 . 86  'VÃ ¡lido em Espanha para os produtos provenientes dos paises terceiros'  'Geldig in Portugal voor produkten uit derde lan ­ den '  or  'VÃ ¡lido em Portugal para os produtos provenientes dos paises terceiros '  'Gyldig i Portugal for produkter fra tredjelande'  'GÃ ¼ltig in Portugal fÃ ¼r Erzeugnisse mit Herkunft aus DrittlÃ ¤ndern '  ' ÃÃ Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ Ã Ã ¿Ã Ã Ã ¿Ã ³Ã ±Ã »Ã ¯Ã ± Ã ³Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã ¿Ã ½Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ¯Ã Ã Ã ½ Ã Ã Ã Ã Ã ½' Article 4 Articles 2 and 3 shall also apply where products from third countries identical to those referred to in Article 84(1 ) of the Act of Accession are put into free circu ­ lation in Spain .  'Valid in Portugal , for products from third coun ­ tries '  'VÃ ¡lido en Portugal para los productos procedentes de terceros paÃ ­ses '  'Valable au Portugal pour les produits en prove ­ nance des pays tiers ' Article 5 This Regulation shall enter into force on 1 March 1986 .  'Valido in Portogallo per i prodotti in provenienza dai paesi terzi ' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 For the Commission Frans ANDRIESSEN Vice-President